Citation Nr: 1206489	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-40 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5, has been submitted.

2.  Entitlement to service connection for right knee strain.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an ear and nose disability.

5.  Entitlement to service connection for a throat disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975 and from October 1980 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 Regional Office (RO) in St. Petersburg, Florida rating decision.

The Veteran had a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing was created, reviewed, and associated with the claims file.

The record reflects that at the September 2011 Board hearing and after the statement of the case (SOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for depression and a liver disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a low back disability, a right knee disability, a nose and ear disability, a throat disability, hypertension, and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied entitlement to service connection for lumbosacral strain with lumbar disc degeneration L4-L5, finding that the condition neither occurred in nor was caused by service.      

2.  Evidence received since the March 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied the claim for entitlement to service connection for lumbosacral strain with lumbar disc degeneration L4-L5 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the March 2002 rating decision in relation to the Veteran's claim for entitlement to service connection for lumbosacral strain with lumbar disc degeneration L4-L5, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  
 
New and Material Evidence

The Veteran claims that he injured his back jumping into a foxhole in approximately November 1980 and thereafter reinjured it on several occasions while playing basketball in service.  Thereafter, the Veteran claims to have experienced ongoing back pain, which was further aggravated by a post-service motor vehicle accident in 1996.    

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).

The Veteran originally filed a claim of entitlement to service connection for a low back disability in July 2001.  The claim was denied in a March 2002 rating decision.  The Veteran did not appeal the denial by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2011).  

As a result, a claim for entitlement to service connection for a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5, may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, a claim of entitlement to service connection for a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5, was denied in a March 2002 rating decision.  The evidence of record at the time of the March 2002 rating decision consisted of the Veteran's service treatment records (STRs), private treatment records, and a statement from the Veteran describing the in-service injuries.

The Veteran's STRs include a November 1980 record wherein the Veteran complained of low back pain beginning two days previously after jumping into a foxhole.  He stated that he felt the right lower back pull at that time.  Since that time there had been increased pain or "pulling" with extending the right leg.  The Veteran denied a prior history of trauma.  On examination, range of motion was normal, there were no gross motor or sensory deficits, and no spasms, but there was guarding with leg raises and pain in the area of L5-S1.  The diagnosis was lower back strain.  In March 1981, the Veteran complained of low back pain beginning two days ago while playing basketball.  The Veteran recalled rebounding the ball and feeling shooting pain from the right quadrant of the lower back down the right leg.  On examination, there were muscle spasm while touching the toes and slight edema in the right low back.  The diagnosis was muscle strain.  Later that day, the Veteran was examined again, at which time there was noted slight muscle spasm to the right low back at approximately L3 and there was tenderness in that area.  The assessment was low back pain of muscular origin and the Veteran was placed on temporary profile.  In September 1982, the Veteran complained of twisting his low back while playing basketball two days earlier.  The back continued to hurt while walking or bending.  On examination, there was tenderness on the right side of the back, but without apparent swelling or discoloration.  The assessment was sprained lower back.  A further examination that day indicated tenderness at the L-5 paraspinal level.  There was full range of motion and straight leg raises were negative.  The assessment was lumbosacral spasm and the Veteran was prescribed medication and a 4 day temporary profile.  At the time, of the Veteran's March 1983 separation examination he indicated that he was in good health and denied recurrent back pain.  Contemporaneous examination of the spine was normal.

After service, the first evidence of treatment for low back problems was after a March 1996 motor vehicle accident.  A June 1996 MRI noted complaints of lower back pain with radiation into the right lower extremity.  Testing showed no evidence of focal disc herniation, but did show dehydration of the L4-L5 disc with a mild diffuse annular bulge resulting in only minimal mass effect on the ventral thecal sac and minimal neural canal stenosis bilaterally, hyperlordosis of the lumbar spine, and less than first grade anterior degenerative spondylolisthesis L5 relative to degenerative changes in the facet joints with dehydration of the disc that caused a rather prominent diffuse annular bulge.

In a July 1996 private chiropractic record, the Veteran reported constant lower and upper back pain from March 1996, but denied ever having previous complaints in the involved areas.  A September 1996 letter from the Veteran's chiropractor to his employer indicated continuous neck, mid, and lower back problems since the time of his March 1996 motor vehicle accident.  

An October 1996 letter from the Veteran's neurologist discussed his symptoms following the March 1996 motor vehicle accident, which included lumbosacral pain that radiated into the right buttock and down the right leg.  The neurologist specifically noted, "The patient did sustain a back injury in 1980 when he was going through some practice drills while in the Armed Forces when he jumped into a foxhole but this completely resolved."

A November 1996 CT scan showed degenerative spondylolisthesis of L5 on S1.  A November 1996 myelogram showed the same.

In June 1997, the Veteran was referred for physical therapy treatment.  At that time, he reported involvement in a March 1996 motor vehicle accident and that his low back started hurting that day.  

In a statement received in August 2001, the Veteran reported injuring his back during a training exercise and subsequently reinjured his back, on each occasion visiting military treatment providers.  The Veteran claimed, "When I left the Army, my back continued to give me problems.  I was in a car accident that made my back injury hurt even more.  I have seen Chiropractic, and Neurological, but the pain continued up until this day."    

The Veteran submitted an application to reopen his claim of service connection for a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5, in July 2007.  Evidence received since the March 2002 rating decision consists of a lay statement from the Veteran's brothers and another individual, VA treatment records, private treatment records, and multiple statements from the Veteran, including during the September 2011 Board hearing.  

Again, the Veteran claims he injured his back jumping into a foxhole in approximately November 1980 and thereafter reinjured it on several occasions while playing basketball in service.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran incurred a low back disability in service or link his current low back disability to his military service.  The Board finds the evidence received since the March 2002 rating decision does.

In that regard, a September 2011 letter from the Veteran's former chiropractor stated:

[The Veteran] had an injury to his neck (cervical spine) and his lower back (lumbar spine).  It was determined that the neck injury was new (acute) at the time of the [March 1996] crash.  His lumbar spine had been injured earlier and it was aggravated by the motor vehicle crash.  There was evidence of degenerative joint disease in the lumbar spines which lead[s] me to this conclusion.  Most likely this degeneration was due to an injury which was reported when he was in the military.  

Thus, there is now medical evidence of record linking the Veteran's current low back disability to his military service.  Pursuant to the Court's recent holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the September 2011 chiropractor's letter linking the Veteran's current low back disability to his in-service injuries, at the very least, raises a reasonable possibility of substantiating the claim and constitutes new and material evidence sufficient to reopen the Veteran's claim.

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5, on the merits.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5, is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issues of entitlement to service connection for a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5; a right knee disability; hepatitis C, an ear and nose disability; a throat disability; and hypertension.

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In that regard, the Board notes that where there is actual notice to VA that the Veteran is or was receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010); see also Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  In this case, during the September 2011 Board hearing the Veteran indicated that he had been in receipt of SSA benefits for approximately the previous two years.  The Veteran specifically noted that several of the disabilities on appeal were discussed during medical examination for the SSA claim and may have been a basis for the benefits awarded.  The Board held the record open for 30 days to allow the Veteran time to submit the records to the Board directly, as he had the relevant documents on a CD.  The claims file does not indicate that these records have been associated with the claims file, although the Veteran did provide two letters at the time of the hearing.  Given that the Board has notice that the Veteran has been awarded SSA benefits and that the award could involve one or all of the issues on appeal, a remand is required to afford the RO/AMC the opportunity to seek these records.

Furthermore, the RO/AMC should take the opportunity to obtain and associate with the claims file VA treatment records from August 2009 to the present.

In addition, the Board notes that the duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As to the Veteran's ear, nose, and throat claims, the Veteran reports ear, nose, and throat problems beginning in service and continuing on an annual basis to the present.  In that regard, in an August 1979 Report of Medical History prior to the Veteran's second period of service he reported a history of ear, nose, or throat trouble.  In February 1981, he complained of sore throat and neck and ear pain for the previous three days.  The record does not indicate whether a specific diagnosis was made.

After service, in April 1993 the Veteran reported a sore throat for several days, as well as headache, mild nausea, and ear popping.  The diagnosis was sinusitis.  An undated private treatment record also noted sore throat, with a non-productive cough and chest congestion.  Finally, a March 2001 record indicated sinus problems, with some pressure around the left eye.  The diagnosis was sinus pressure with tension headaches.

During his September 2011 Board hearing the Veteran reported an in-service diagnosis of tonsillitis in 1972.  He indicated that doctors had told him that sinus drainage into his throat caused continued problems with sore throat and that it would sometimes require treatment with antibiotics.  The Veteran also reported some history of ear infection.  Of note, the Veteran reported ongoing annual problems with the ear, nose, and throat since separation from service.  The Veteran is competent to report such ongoing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, the Veteran is competent to report contemporaneous diagnoses made by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that a VA examination for the Veteran's claimed ear, nose, and throat disabilities is warranted.

As to the Veteran's low back claim, the Board notes potentially conflicting evidence of record regarding the etiology of his current low back disability.  On the one hand, as discussed above, the September 2011 chiropractor's letter links his current low back disability to his military service, based on the evidence of existing degenerative changes of the lumbar spine at the time of the Veteran's March 1996 post-service motor vehicle accident.  By contrast, the October 1996 private neurologist's letter indicated that the Veteran's in-service low back injury had fully resolved and that his current problems were due solely to the March 1996 motor vehicle accident.  As such and as no VA examination for the low back has yet been conducted, the Board finds that a VA examination for the Veteran's current low back claim is warranted

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from August 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

3.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination for his ear, nose, and throat disabilities.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the physician should render an opinion as to whether it is at least as likely as not that the Veteran has an ear, nose, or throat disability caused or permanently aggravated by any incident of military service.  

In that regard, the examiner is requested to specifically consider, and discuss as necessary, the Veteran's in-service complaints of sore throat and neck and ear pain in February 1981, as well as post-service treatment in April 1993 for sore throat, headache, mild nausea, and ear popping; an undated private treatment record noting sore throat, with a non-productive cough and chest congestion; and the March 2001 treatment for sinus pressure with tension headaches.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided. 

4.  After 1. and 2. above are completed, to the extent possible, schedule the Veteran for an appropriate VA examination for his low back disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, obtaining a complete history from the Veteran, conducting a physical examination, and obtaining all appropriate diagnostic tests, the physician should render an opinion as to whether it is at least as likely as not that the Veteran has a low back disability, to include lumbosacral strain with lumbar disc degeneration L4-L5, caused or permanently aggravated by any incident of military service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


